Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Status of Claims
	Claims 1-20 are pending.
	Claims 1-20 have been examined.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
	The Abstract is objected to because of language “According to one or more embodiments presently described”; “by a method that may include”.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Nakhli et al, US PG PUB 2015/0300143 (hereinafter “Al-Nakhli”).


Al-Nakhli teaches:
A method for recovering petroleum from a sub-surface reservoir, the method comprising: [0006] teaches recovering oil;
reducing the break-down pressure of a geological formation from an original break-down pressure to a reduced break-down pressure by exothermically reacting one or more reaction components in a carrier fluid adjacent to or within the geological formation,  see [0007]; the break-down pressure would naturally be decreased; abstract teaches reacting the components in a fluid;
where the exothermic reaction increases the temperature, pressure, or both of the carrier fluid adjacent to or within the geological formation, the exothermic Rx would naturally increase temperature and pressure;
and where carrier fluid adjacent to or within the geological formation has a pressure less than the original break-down pressure of the geological formation prior to the start of the exothermic reaction; this would be a natural occurrence;
and forming fractures in the geological formation by hydraulic fracturing the geological formation, [0016] teaches hydraulic fractures
the hydraulic fracturing comprising contacting the geological formation having the reduced break-down pressure with a hydraulic fracturing fluid at a pressure greater than or equal to the reduced break-down pressure. The Examiner takes official notice that hydraulic fracturing is done at a pressure greater than or equal to the breakdown pressure


Al-Nakhli teaches:
where the exothermic reaction forms microfractures in the geological formation, increases the porosity of the geological formation, or both. see [0103] teaches microfractures are caused by the exothermic reaction.

Claim 3. 
Al-Nakhli teaches:
where at least a portion of the reaction components that undergo the exothermic reaction penetrate pores of the geological formation; [0103] teaches pores are created in the microfractures.

Claim 4. 
Al-Nakhli teaches:
where the one or more exothermic reaction components comprise an ammonium-containing compound and a nitrite-containing compound, see [0009]. 

Claim 5. 
Al-Nakhli teaches:
where the ammonium-containing compound comprises NH4C1 and the nitrite-containing compound comprises NaNO2, see [0009]. 


Al-Nakhli teaches:
where the exothermic reaction is activated by an acid precursor, the acid precursor selected from the group consisting of triacetin, methyl acetate, hydrochloric acid, acetic acid, and combinations of these,  see [0060] teaches acetic acid.

Claim 7. 
Al-Nakhli teaches:
where the exothermic reaction is activated by heat, see [0060] teaches redox reactants to produce heat.

Claim 8. 
Al-Nakhli teaches:
where the carrier fluid is a flushing fluid, [0003], [0065], [0069], [0101] all teach flush fluids.

Claim 9. 
Al-Nakhli teaches:
where the carrier fluid is a pad fluid used in the hydraulic fracturing, [0003] and [0065] teach pad fluids.



Al-Nakhli teaches:
where gas is released by the exothermic reaction, 

Claim 12. 
Al-Nakhli teaches:
A method for recovering petroleum from a sub-surface reservoir, the method comprising: [0006] teaches recovering oil;
reducing the break-down pressure of a geological formation from an original break-down pressure to a reduced break-down pressure by exothermically reacting one or more reaction components in a carrier fluid adjacent to or within the geological formation, see [0007]; the break-down pressure would naturally be decreased; abstract teaches reacting the components in a fluid;
where the exothermic reaction increases the temperature, pressure, or both of the carrier fluid adjacent to or within the geological formation, the exothermic Rx would naturally increase temperature and pressure;
and where the carrier fluid adjacent to or within the geological formation has a pressure less than the original break-down pressure of the geological formation prior to the start of the exothermic reaction; this would be a natural occurrence;
and forming fractures in the geological formation by hydraulic fracturing the geological formation, [0016] teaches hydraulic fractures;
the hydraulic fracturing comprising contacting the geological formation having the reduced break-down pressure with a hydraulic fracturing fluid at a pressure greater than or equal to the reduced break-down pressure; The Examiner takes official notice that hydraulic fracturing is done at a pressure greater than or equal to the breakdown pressure;
where the exothermic reaction comprises the chemical reaction:  
    PNG
    media_image1.png
    12
    257
    media_image1.png
    Greyscale
  -9-Serial No. 16/405,527 Docket No. SA6257/SA 6257 PA see [0009].

Claim 13. 
Al-Nakhli teaches:
where the exothermic reaction forms microfractures in the geological formation, increases the porosity of the geological formation, or both.  see [0103] teaches microfractures are caused by the exothermic reaction.

Claim 14. 
Al-Nakhli teaches:
where at least a portion of the reaction components that undergo the exothermic reaction penetrate pores of the geological formation. [0103] teaches pores are created in the microfractures.

Claim 15. 
Al-Nakhli teaches:
where the carrier fluid is a flushing fluid.  [0003], [0065], [0069], [0101] all teach flush fluids.

Claim 16. 
Al-Nakhli teaches:
where the first fluid is a pad fluid used in the hydraulic fracturing.  [0003] and [0065] teach pad fluids.

Claim 18. 
Al-Nakhli teaches:
A method for recovering petroleum from a sub-surface reservoir, the method comprising: [0006] teaches recovering oil;
reducing the break-down pressure of a geological formation from an original break-down pressure to a reduced break-down pressure by exothermically reacting one or more reaction components in a carrier fluid adjacent to or within the geological formation, see [0007]; the break-down pressure would naturally be decreased; abstract teaches reacting the components in a fluid;
where the exothermic reaction increases the temperature, pressure, or both of the carrier fluid adjacent to or within the geological formation, the exothermic Rx would naturally increase temperature and pressure;
and where the carrier fluid adjacent to or within the geological formation has a pressure less than the original break-down pressure of the geological formation prior to the start of the exothermic reaction; this would be a natural occurrence;
 and forming fractures in the geological formation by hydraulic fracturing the geological formation, [0016] teaches hydraulic fractures;
the hydraulic fracturing comprising contacting the geological formation having the reduced break-down pressure with a hydraulic fracturing fluid at a pressure greater than or equal to the reduced break-down pressure; The Examiner takes official notice that hydraulic fracturing is done at a pressure greater than or equal to the breakdown pressure;
where the one or more exothermic reaction components comprise an ammonium- containing compound and a nitrite-containing compound; see [0009]; 
and where the exothermic reaction is activated by an acid precursor; see [0060] teaches acetic acid.

Claim 19. 
Al-Nakhli teaches:
where the ammonium-containing compound comprises NH4C1 and the nitrite-containing compound comprises NaNO2, see [0009].

Claim 20. 
Al-Nakhli teaches:
where the acid precursor is selected from the group consisting of triacetin, methyl acetate, hydrochloric acid, acetic acid, and combinations of these, [0060] teaches acetic acid.




	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Nakhli et al, US PG PUB 2015/0300143 (hereinafter “Al-Nakhli”). 
Al-Nakhli is relied upon as discussed above.

Claims 10 and 17; 
Al-Nakhli does not specifically teach:
where the formation has a Young's modulus of at least 6 Mpsi.  
Al-Nakhli teaches the formation has a Young’s modulus of 2.66 Mpsi, see table 1, Test #4 for shale.
Young’s modulus is a measure of the formation modulus of a tight or unconventional reservoir such as shale. The higher the Young’s modulus, the harder the formation rock is to fracture. Al-Nakhli uses the exothermic reaction to assist with lowering the breakdown pressure to make it easier and more economical to hydraulically fracture.
It would have been obvious to one having ordinary skill in the art at the time of the invention to use the method of Al-Nakhli on a formation having a Young’s modulus of at least 6 Mpsi because Al-Nakhli teaches to use his method on formations that have a high Young’s modulus to generate more pores and microfractures thus producing more oil.

Response to Arguments
3/23/2021 have been fully considered but they are not persuasive. 
Abstract: Applicant argues that the abstract is permissible and the Examiner has not identified any particular issues with the abstract. Both are incorrect. The Abstract is objected to because of language “According to one or more embodiments presently described”; “by a method”.  This language was copied from the original objection.
	Applicant argues that them “original breakdown pressure” imparts patentability to the instant claims. The Examiner respectfully disagrees. First, the term “original breakdown pressure” should be examined. Applicant wishes it to mean something akin to a breakdown pressure where there has been no other treatment on the formation. Applicant argues that this definition is “consistent” with the detailed description. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., original breakdown pressure where Applicant wishes to mean a process where the process is the first process of treating the formation that has not previously been treated) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Also, the term “original breakdown pressure” appears in Claim 1, line 8 which recites “the geological formation has a pressure less than the original break-down pressure of the geological formation prior to the start of the exothermic reaction”; this definition means whatever the breakdown pressure before the start of the exothermic reaction is constitutes the “original breakdown pressure”.
.
		
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG PUB teaches 2016/0208161 teaches using exothermic reactions and hydraulic fracturing on formations having high brittleness which is directly related to Young’s modulus.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES R NOLD/Examiner, Art Unit 3674